DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 and 30-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5-9, 13, and 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-8, the limitations “at a minimum force of…” are open ranges which renders the claims indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the upper limit of the range for the maximum force, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
force of … N/mm2” renders the claim indefinite since N/mm2 is a unit of pressure, not force. For examination purposes, the limitations are understood as “minimum pressure of … N/mm2”. 
Regarding claim 9, the limitations “upwardly variably” is an open range which renders the claims indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the limits of the range for the maximum or minimum forces, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 line 2, claim 15 line 3 and claim 16 line 3, recite the limitation "the permanent pressure".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which the claims ultimately depend, includes “pressure-applying springs” (line 3) and “force” (line 4), however, there is no “permanent pressure”. The invention is understood as the springs apply force to a spring base and pressure to a scar tissue area. Throughout the claims “pressure” and “force” are used more or less interchangeably, which renders the claim indefinite. Although related, pressure and force are not interchangeable. 
Regarding claim 35, the limitation “wherein the carrier film is applicable to a user’s skin with the upper carrier layer or the lower carrier layer” renders the claim indefinite as it is unclear how a carrier film included in the lower carrier layer (claim 35 lines 1-2) would be applicable with the upper carrier layer. Furthermore, it is unclear if the carrier film is the same structure or an additional structure as the lower carrier layer. For examination purposes, the film is understood as the lower carrier layer. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-12, 14-22, 24-28, 30-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (US 2015/0012037 A1) in view of Hartkopf (EP 2210619A2), (provided by Applicant on 3/28/2019), and further in view of Walker (US Pre-Grant Publication 2018/0353335).  
	Regarding claim 1, Goldman discloses a scar-reducing bandage or dressing (pressure bandage 10) for treatment of hypertrophic scars and keloids (Fig. 2, ¶ 0057, 0063), the bandage or dressing comprising: 
	(a) a spring base (at least a portion of (14 or 14a));
(b) one or more pressure-applying springs (pressure members 14) with each spring having one or more spring arms (end portions 14a) that transfer force permanently to the spring base (substrate assembly 16, treatment device 22) (Fig. 2 ¶ 0063, ¶ 0065 lines 1-3); and 
 (c) a lower carrier layer (substrate member 18b of substrate 16 made of materials 19a, 19b, and 22) comprising a breathable (air-permeable; ¶ 0077 lines 11-13) matrix (Fig. 2d-f, ¶ 0076); and 
(d) an upper carrier layer (substrate member 18a of substrate 16, made of materials 19a, 19b) that is skin-friendly, as it is meant to be near skin and Goldman teaches several exemplary materials that are skin friendly (Fig. 3a, ¶ 0076, 0078).
The spring base disposed between the lower and upper carriers (Fig. 2a-2f);.
polyurethane matrix. 
	Hartkopf, however, teaches a scar covering or bandage, particularly for treatment of hypertrophic and keloid scars (Hartkopf ¶ 0002, 0007) in the same field of endeavor, with a layer of breathable polyurethane matrix (2) (Hartkopf Fig. 1, ¶ 0002 lines 17-18, ¶ 0027 line 229). Hartkopf teaches polyurethane to be an advantageous material for bandages and skin coverings as it does not have any known allergy potential (as motivated by Hartkopf ¶ 0021 lines 179-181).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a breathable polyurethane matrix as the lower substrate material of the Goldman bandage, as Hartkopf teaches this material to be known in the art and particularly advantageous for its lack of allergy response. 
	Goldman in view of Hartkopf fails to teach at least one of the spring arms having one or more spring torsion holes defined therein. Walker teaches a wound treatment device comprising a spring having a spring base and spring arms wherein the spring arms comprise spring torsion holes (121a, 121b). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Goldman to include the holes of Walker in order to hold the spring in position as suggested by Walker [0053].

	Regarding claim 2, Goldman further discloses wherein the one or more springs (14) are integral with the bandage or dressing (Goldman Figs. 2, ¶ 0086 lines 1-3). 



	Regarding claim 4, Goldman further discloses wherein the bandage or dressing (10) applies pressure (190) permanently to a surface (Goldman Fig. 3c, ¶ 0063 lines 6-11).

	Regarding claims 5-8, Goldman further discloses wherein the pressure is permanently applied to the user’s scar tissue by the spring base, such that the Goldman device applies a pressure of 10-25 mmHg on the wound (Goldman Fig. 3c, ¶ 0094 lines 6-9). 10-25 mmHg is equivalent to 0.00133-0.00333 N/mm2. 
Goldman does not specify a minimum pressure of 0.0034 N/mm2 (claim 5), 0.005 N/mm2 (claim 6), 0.01 N/mm2 (claim 7), 0.02 N/mm2 (claim 8) as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a minimum pressure of 0.0034 N/mm2 (claim 5), 0.005 N/mm2 (claim 6), 0.01 N/mm2 (claim 7), 0.02 N/mm2 (claim 8) for the Goldman/Hartkopf device, to allow for the adjustment of pressure applied to a particular wound to maximize comfort and reduce scarring for an individual patient, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



	Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Goldman, Hartkopf, and Walker, as applied to claim 1 above, except for wherein the one or more springs are arranged to protect a user’s scar from UV light. 
	Hartkopf further teaches the scar covering to have an arrangement to protect a user’s scar from UV light, via arrangement with UV filters (Hartkopf ¶ 0001 line 13, ¶ 0002 line 20-21), to protect hypertrophic scars and keloids that are particularly susceptible to damage from UV (as motivated by Hartkopf ¶ 0007 lines 67-71). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated UV filters in the arrangement of the springs of the Goldman/Hartkopf device, as taught by Hartkopf, to protect scars from UV damage. 

Regarding claim 11, Goldman further discloses wherein, below the one or more springs (14), the lower carrier layer (18b, 22) of the spring base comprises polyurethane or silicone, as Goldman teaches the treatment device (22) to comprise silicone (Goldman Fig. 2, ¶ 0092).

Regarding claim 12, Goldman further discloses wherein, below the one or more springs (14), the lower carrier layer (18b, 22) has storage structures (22), wherein the storage structures are loadable with scar cream substances, as Goldman teaches one or more scar reducing materials such as 

	Regarding claim 14, Goldman further discloses wherein the lower carrier layer (18b, 22) is self-adhesive under the one or more springs (14), as Goldman teaches member (18b) to include an adhesive (20a) (Goldman Figs. 2, ¶ 0082). 

	Regarding claim 15, Goldman further discloses wherein the upper carrier layer (18a) comprises a skin-friendly adhesive edge or skin friendly adhesive strips, since the substrate members 18a and 18b are secured to each other by using adhesive (Goldman ¶ 0089). To hold a user’s skin in position” relates to an intended use of the device, which, in this case, imparts no further limitations of the structure of the device. The adhesive of the Goldman/Hartkopf device is capable of holding a user’s skin in position, since as the substrates are connected and in turn the substrates are adhered to the skin, the skin is held in position relative to the bandage (Goldman Fig. 3c, ¶ 0011 line 10). If a prior art structure is capable of performing the intended use, then it meets the claim. (See § MPEP 2114 II).  Goldman further discloses wherein the permanent pressure from the one or more springs can be implemented in the same position on the spring base, since the Goldman device is held in place by adhesive and throughout use pressure will be applied in the same place (treatment area 114) (Goldman Fig. 3c, ¶ 0063 lines 6-11).

Regarding claim 16, Goldman further discloses wherein the lower carrier layer (18b, 22) comprises an adhesive (20a) (Goldman Figs. 2, ¶ 0082). “To hold a user’s skin in position” relates to an intended use of the device, which, in this case, imparts no further limitations of the structure of the device. The adhesive of the Goldman/Hartkopf device is capable of holding a user’s skin in position. If a 

Regarding claim 17, Goldman further discloses wherein the one or more springs are made of a material selected from the group consisting of medical plastic, metal, wood, cellulose, non-woven, and fiber composite materials, as Goldman teaches various medical plastics to make up the pressure member (14) (Goldman ¶ 0064). 

Regarding claims 18-20, Goldman further discloses varying the thickness of components in the bandage, such as of the pressure member (14) (Goldman ¶ 0066), substrate assembly (16) (Goldman ¶ 0089 lines 5-11), treatment device (22) (Goldman ¶ 0094 lines 1-6), and bandage thickness (Goldman ¶ 0103 lines 5-8). The bandage thickness mostly determined by the thickness of the spring/pressure member (14) (Goldman ¶ 0103 lines 6-8).  
Goldman does not specify the spring base is thinner than the spring (claim 18), the spring base to be equally thick as the spring (claim 19), or the spring base is thicker than the spring (claim 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative thickness of the spring base to the spring such that the spring base is thinner than the spring (claim 18), the spring base to be equally thick as the spring (claim 19), or the spring base is thicker than the spring (claim 20), as suggested by the changing thicknesses of the elements of the Goldman device, to allow for the adjustment of pressure applied to a particular wound to maximize comfort and reduce scarring for an individual patient, and since it has been held 

Regarding claim 21, Goldman further discloses the spring base (16, 22) has a surface that is flat, textured or perforated, since Goldman teaches the bandage, including the spring base, in a non-curved, or flat, state (15b) when applied to a user and both a top surface and a bottom surface are flat (Goldman Fig. 3c, ¶ 0071). 

Regarding claim 22, Goldman further discloses wherein the spring base (16, 22) has storage structures (22), wherein scar creams or scar substances are disposable in the storage structures, as Goldman teaches one or more scar reducing materials such as silicone (Goldman ¶ 0092) and further one or more therapeutic agents for scar reduction may be disposed in or on the treatment device (22) (Goldman ¶ 0095 lines 1-5).

Regarding claim 24, Goldman further discloses wherein the pressure is applicable via pressing down the spring arms (end portions 14a) to a level of an outer surface of a user’s skin, and wherein the springs accommodate a shape of the user’s skin, since Goldman teaches a bandage that is in a curved state (15a) to pre-stress the pressure member before use and when the bandage is applied to the patient the bandage is in a non-curved state (15b) that follows the contour of the skin (Goldman Figs. 3a-c, ¶ 0067, 0071).

Regarding claim 25, Goldman further discloses wherein a desired permanent pressure is producible on a user’s scar tissue according to a thickness or a material composition of the spring arms 

Regarding claim 26, Goldman further discloses wherein the spring base (16, 22) is either stiff or flexible, particularly flexible (Goldman ¶ 0076). Goldman does not specify wherein the stiffness or flexibility of the spring base is selected according to the type of scar or application. 
However, Goldman teaches the spring base to change curvature depending on the thickness of the spring (14), and further teaches changing the thickness of the spring (14) according to the application of the bandage and particular scar or patient (Goldman ¶ 0066). The thickness of the spring (14) defines the stiffness or flexibility of the entire bandage (10) including the spring base (16, 22) (Goldman Figs. 3a-c, ¶ 0070 lines 6-9, ¶ 0071 lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the stiffness or flexibility of the spring base of the Goldman/Hartkopf bandage, by varying the thickness to the spring/pressure member, according to the type of scar or application, as suggested by Goldman, to achieve the desired pressure strains needed for the particular wound or scar.

Regarding claim 27, Goldman further discloses wherein the spring arms (14a, ends of 210; Fig. 9a) have spring torsion holes (slits between discontinuous pressure members 210), and wherein the spring torsion holes have a form selected from the group consisting of cylinders rhomboids or slits, since Goldman (Fig. 9a) shows another configuration that is substantially identical to pressure member (14) and may be used in any of the bandages taught above (such as Figs. 2-3 used above) (Goldman Fig. 9a, ¶ 0124). The slits permit the pressure member to be more flexible (¶ 0124), such as to allow bending and twisting for spring torsion. 

Regarding claim 28, Goldman further discloses wherein the spring torsion holes (slits between discontinuous pressure members 210, see rejection to claim 27 above) are operably arranged to ensure sufficient spring force is applied (Goldman Figs. 3a,c, 9a, ¶ 0124). “To ensure sufficient spring force is applied” relates to an intended use of the device, which, in this case, imparts no further limitations of the structure of the device. The discontinuous pressure members of the Goldman/Hartkopf device is capable of ensuring sufficient spring force is applied, especially as the pressure member is meant to exert a suitable force to the patient (Goldman ¶ 0072 lines 1-5). If a prior art structure is capable of performing the intended use, then it meets the claim. (See § MPEP 2114 II). Goldman further discloses wherein the spring arms are stiff, remains rigid (Goldman ¶ 0065 lines 11-12), and wherein the spring arms, in spite of their stiffness, conform to the shape of a user’s skin (Goldman Figs. 3a-c, ¶ 0067, 0071).

Regarding claim 29, Goldman further discloses wherein the spring torsion holes (slits between discontinuous pressure members 210, see rejection to claim 27 above) are applicable to the spring arms (14a, ends of 210), and thereby the properties of the spring can be lastingly influenced, since the pressure member (14, 210) of Goldman are stiff enough to cause the bandage to curve (Goldman Fig. 3a) and, in use, apply a force to the patient (Goldman Fig. 3c, ¶ 0072). 

Regarding claim 30, Goldman further discloses wherein the spring base and the spring arms comprise skin-friendly rounded-off edges or edges with pillow applications comprising a skin friendly material, since Goldman teaches the bandage (10) components, including the spring base (16, 22) and spring arms (14a) to have rounded edges and tapered edges for improved comfort (Goldman Figs. 2a-b, ¶ 0066). 



Regarding claim 33, Goldman, Hartkopf, and Walker teaches the device of claim 30. Goldman further teaches the springs (14, 210) are used between the upper carrier layer (18a) and the lower carrier layer (18b, 22) (Goldman Figs. 2). 
	The Goldman, Hartkopf, and Walker are silent to wherein the plurality of springs or the spring base is embodied, without spring arm, as a spiral spring. 
	Chisena, however, teaches a pressure applicator device (200) pertinent to the problem of effectively providing pressure to the skin, such as to heal wounds (Chisena Figs. 25, 29, ¶ 0137, 0139, 0147), with a plurality of pressure-applying springs (225) that transfer force permanently to a spring base (sheets 223) and wherein the plurality of springs or the spring base is embodied, without spring arms, as a spiral spring (Chisena Fig. 29, ¶ 0162). The springs are between upper and lower carrier layers (223) (Chisena Fig. 29) to provide external elasticity to the pressure applicator and to allow for adjustability of stiffness where higher pressure levels are desired (as motivated by Chisena ¶ 0162 lines 9-12, ¶ 0163 lines 4-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure member of the Goldman/Hartkopf/Walker device 

	Regarding claim 34, Goldman further discloses the lower carrier layer (18b, 22) comprises a breathable (air-permeable; ¶ 0077 lines 11-13) and adhesive (20a; Figs. 2, ¶ 0082) matrix (Fig. 2d-f, ¶ 0076). As stated above in claim 1, the device of Goldman/Hartkopf teaches a polyurethane matrix as a suitable material for the lower substrate. 
Regarding claim 35, Goldman further discloses the lower carrier layer includes a carrier film made of a polymer that is water vapor permeable and water impermeable or other skin-compatible layer, since Goldman teaches a covering layer of material 19a, which is implied to be skin-compatible as it is used directly adjacent the skin (Goldman ¶ 0076-0077), wherein the carrier film is applicable to a user’s skin with the upper carrier layer or the lower carrier layer (Goldman Figs. 2f, 3a, ¶ 0077). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Hartkopf and Walker (US Pre-Grant Publication 2018/0353335), and further in view of Chao (US 2016/0158066 A1).
Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Goldman, Hartkopf, and Walker, as applied above in claims 1 and 12. Goldman further teaches scar cream substances, therapeutic agents for scar reduction (Goldman ¶ 0095 lines 2-4) in the treatment device (22) to be applicable simultaneously with the permanent pressure of the one or more springs over an extended period of time (Goldman Fig. 3c, ¶ 0094 lines 6-9), however, Goldman is silent to storage holes. 
Chao, however, teaches a dressing pertinent to the problem of effectively releasing medication to skin (Chao Fig. 1, ¶ 0011 lines 8-12), with a wound contacting layer (400) and wherein one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included storage holes or chambers loaded with medication in the wound facing surface of the treatment device (22) of Goldman/Hartkopf, as suggested by Chao, to ensure medication remains near the wound surface throughout use of the dressing. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Hartkopf and Walker (US Pre-Grant Publication 2018/0353335), and further in view of Franklin (WO 2011/119760).
Regarding claim 23, all of the elements of the current invention have been substantially disclosed by Goldman and Hartkopf as applied above in claims 22 and 1, except for wherein the storage structures are covered with a slowly diffusing film.
Franklin, however, teaches a wound dressing (101) pertinent to the problem of diffusing therapeutic agents to the skin (Franklin Fig. 1, abstract), with a storage structure (therapeutic reservoir 108 between layers 103 and 102) and wherein the storage structures are covered with a slowly diffusing film (bottom/diffusion layer 102), so that a steady or immediate provision of the substances (therapeutic agents) is produced (Franklin Fig. 1, p. 5 lines 3-15, p. 6 lines 7-13), for the purpose of diffusing therapeutic agents over an extended period of time (as motivated by Franklin p. 5 lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a diffusion layer below the treatment device (22) of . 

	Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Hartkopf and further in view of Chisena (US 2017/0181882 A1).
Regarding claim 32, Goldman discloses a scar-reducing bandage or dressing (pressure bandage 10) for treatment of hypertrophic scars and keloids (Goldman Fig. 2, ¶ 0057, 0063), the bandage or dressing comprising: 
(a) a plurality of pressure-applying springs (pressure member 14, also taught as multiple pressure-applying springs 210), Goldman teaches members (210) in a configuration that is substantially identical to pressure member (14) and may be used in any of the bandages taught above, such as in Figs. 2-3 (Goldman Fig. 9a, ¶ 0124) that transfer force permanently to a spring base (substrate assembly 16, treatment device 22) (Goldman Fig. 2 ¶ 0063, ¶ 0065 lines 1-3); and 
(b) a spring base, 
(1) a lower carrier layer (substrate member 18b of substrate 16 made of materials 19a, 19b, and 22) comprising a breathable (air-permeable; Goldman ¶ 0077 lines 11-13) matrix (Goldman Fig. 2d-f, ¶ 0076); and 
(2) an upper carrier layer (substrate member 18a of substrate 16, made of materials 19a, 19b) that is skin-friendly, as it is meant to be near skin and Goldman teaches several exemplary materials that are skin friendly (Goldman Fig. 3a, ¶ 0076, 0078), the spring base and plurality of pressure applying springs being disposed between the upper and lower carriers (See Figs. 2a-2f).
	Although Goldman teaches the substrate members (18a, b) to be made of any suitable material that is durable, stretchable and resiliently flexible that is known in the art for bandages (¶ 0076), Goldman does not specify the lower carrier layer comprising a breathable polyurethane matrix. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a breathable polyurethane matrix as the lower substrate material of the Goldman bandage, as Hartkopf teaches this material to be known in the art and particularly advantageous for its lack of allergy response.
	The Goldman/Hartkopf device is still silent to wherein the plurality of springs or the spring base is embodied, without spring arm, as a spiral spring. 
	Chisena, however, teaches a pressure applicator device (200) pertinent to the problem of effectively providing pressure to the skin, such as to heal wounds (Chisena Figs. 25, 29, ¶ 0137, 0139, 0147), with a plurality of pressure-applying springs (225) that transfer force permanently to a spring base (sheets 223) and wherein the plurality of springs or the spring base is embodied, without spring arms, as a spiral spring (Chisena Fig. 29, ¶ 0162). The springs are between upper and lower carrier layers (223) (Chisena Fig. 29) to provide external elasticity to the pressure applicator and to allow for adjustability of stiffness where higher pressure levels are desired (as motivated by Chisena ¶ 0162 lines 9-12, ¶ 0163 lines 4-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure member of the Goldman/Hartkopf device to include a plurality of spiral springs, as taught by Chisena, to provide external elasticity to the pressure applicator and to allow for adjustability of stiffness where higher pressure levels are desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Benjamin J Klein/               Primary Examiner, Art Unit 3781